DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of U.S. Patent No. 11,054,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the present Application.
Present Application
U.S. Patent No. 11,054,943
In regards to claims 1. A touch-sensitive display device, comprising:

a touch-sensitive display including a plurality of display electrodes configured to detect proximity of input objects to the touch-sensitive display; and

a touch controller configured to:

determine a two-dimensional position of a stylus touch input based on information from the plurality of display electrodes;





define a touch restriction region of the touch-sensitive display based at least on the two-dimensional position of the stylus touch input, the touch restriction region including a first region boundary extending away from the two-dimensional position of the stylus touch input at a first boundary angle, and a second region boundary extending away from the two-dimensional position of the stylus touch input at a second boundary angle, such that the stylus projects onto the touch restriction region between the first and second region boundaries; and process touch inputs within the touch restriction region differently than touch inputs outside the touch restriction region.



a touch-sensitive display including a plurality of display electrodes configured to detect proximity of input objects to the touch-sensitive display; and

a touch controller configured to:

determine a two-dimensional position of a stylus touch input based on information from the plurality of display electrodes;

receive an indication of a tilt angle and an azimuthal angle of the stylus;


define a touch restriction region of the touch-sensitive display based at least on the two-dimensional position of the stylus touch input, and the tilt and azimuthal angles of the stylus, the touch restriction region including a first region boundary extending away from the two-dimensional position of the stylus touch input at a first boundary angle, and a second region boundary extending away from the two-dimensional position of the stylus touch input at a second boundary angle, such that the stylus projects onto the touch restriction region between the first and second region boundaries; and process touch inputs within the touch restriction region differently than touch inputs outside the touch restriction region.


determining a two-dimensional position of a stylus touch input on a touch-sensitive display based on information received from a plurality of display electrodes of the touch-sensitive display, the plurality of display electrodes configured to detect proximity of input objects to the touch-sensitive display;




defining a touch restriction region of the touch-sensitive display based at least in part on the two-dimensional position of the stylus touch input, the touch restriction region including a first region boundary extending away from the two-dimensional position of the stylus touch input at a first boundary angle, and a second region boundary extending away from the two-dimensional position of the stylus touch input at a second boundary angle, such that the stylus projects onto the touch restriction region between the first and second region boundaries; and processing touch inputs within the touch restriction region differently than touch inputs outside the touch restriction region.
14. A method for touch restriction, comprising:

determining a two-dimensional position of a stylus touch input on a touch-sensitive display based on information received from a plurality of display electrodes of the touch-sensitive display, the plurality of display electrodes configured to detect proximity of input objects to the touch-sensitive display;

receiving an indication of a tilt angle and an azimuthal angle of the stylus;

defining a touch restriction region of the touch-sensitive display based at least on the two-dimensional position of the stylus touch input and the tilt and azimuthal angles of the stylus, the touch restriction region including a first region boundary extending away from the two-dimensional position of the stylus touch input at a first boundary angle, and a second region boundary extending away from the two-dimensional position of the stylus touch input at a second boundary angle, such that the stylus projects onto the touch restriction region between the first and second region boundaries; and processing touch inputs within the touch restriction region differently than touch inputs outside the touch restriction region.
20. A touch-sensitive display device, comprising:

a touch-sensitive display including a plurality of display electrodes configured to detect proximity of input objects to the touch-sensitive display; and

a touch controller configured to:

determine a two-dimensional position of an active stylus touch input based on information from the plurality of display electrodes;






a touch-sensitive display including a plurality of display electrodes configured to detect proximity of input objects to the touch-sensitive display; and

a touch controller configured to:

determine a two-dimensional position of an active stylus touch input based on information from the plurality of display electrodes;

receive, from the active stylus, an indication of a tilt angle and an azimuthal angle of the active stylus;
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 10-11, 13-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yeh (US 2017/0255331; submitted by Applicant).
In regards to claims 1 and 14, Yeh discloses a touch-sensitive display device, comprising:
a touch-sensitive display (touchscreen 310, 610) including a plurality of display electrodes (first electrodes 621, second electrodes 622) configured to detect proximity of input objects to the touch-sensitive display (Figs. 3, 6 and paragraphs 50, 62); and
a touch controller (processing apparatus 630) configured to:

define a touch restriction region (palm rejection area 340) of the touch-sensitive display based at least on the two-dimensional position of the stylus touch input, the touch restriction region including a first region boundary extending away from the two-dimensional position of the stylus touch input at a first boundary angle, and a second region boundary extending away from the two-dimensional position of the stylus touch input at a second boundary angle, such that the stylus projects onto the touch restriction region between the first and second region boundaries (Fig. 3 and paragraphs 50-53); and
process touch inputs within the touch restriction region differently than touch inputs outside the touch restriction region (Fig. 3 and paragraphs 50-53; palm rejection).

In regards to claims 2 and 15, Yeh discloses the touch-sensitive display device of claim 1, where the touch controller is further configured to receive one or both of an indication of a tilt angle of the stylus and an indication of an azimuthal angle of the stylus (Fig. 3 and paragraphs 50-53).

In regards to claims 3 and 16, Yeh, discloses the touch-sensitive display device of claim 2, where the touch restriction region is defined at least in part based on one or both of the tilt angle and the azimuthal angle of the stylus (Fig. 3 and paragraphs 50-53).



In regards to claim 5 and 18, Yeh discloses the touch-sensitive display device of claim 1, where a first angular difference between first boundary angle and a projection angle of the stylus (stylus body vector 324) on the touch-sensitive display, and a second angular difference between the second boundary angle and the projection angle of the stylus, are set based on a known identity of a user of the stylus (Fig. 3 and paragraphs 50-53).

In regards to claims 7 and 19, Yeh discloses the touch-sensitive display device of claim 1, where processing the touch inputs within the touch restriction region differently than the touch inputs outside the touch restriction region includes only reporting the touch inputs outside the touch restriction region (paragraph 81).

In regards to claim 10, Yeh discloses the touch-sensitive display device of claim 1, where the first region boundary and second region boundary each extend to an edge of the touch-sensitive display (Fig. 3 and paragraphs 50-53).

In regards to claim 11, Yeh discloses the touch-sensitive display device of claim 1, where the first region boundary has a first length, the second region boundary has a second length, 

In regards to claim 13, Yeh discloses the touch-sensitive display device of claim 1, where either or both of the first and second boundary angles are set based on a known handedness of a user (Fig. 3 and paragraphs 50-53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2017/0255331; submitted by Applicant) in view of Wright et al (US 2012/0068964).
In regards to claim 20, Yeh discloses a touch-sensitive display device, comprising:
a touch-sensitive display (touchscreen 310, 610) including a plurality of display electrodes (first electrodes 621, second electrodes 622) configured to detect proximity of input objects to the touch-sensitive display (Figs. 3, 6 and paragraphs 50, 62); and
a touch controller (processing apparatus 630) configured to:
determine a two-dimensional position (touch location) of a stylus touch input based on information from the plurality of display electrodes (paragraphs 49, 62);

process touch inputs within the touch restriction region differently than touch inputs outside the touch restriction region (Fig. 3 and paragraphs 50-53; palm rejection).
Yeh does not disclose using an active stylus.
Wright discloses using an active stylus (paragraph 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known active stylus of Wright for the stylus of Yeh and still achieve palm rejection as disclosed by Yeh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 4, 2022